          Case 3:20-cv-00127-BD Document 35 Filed 09/03/20 Page 1 of 4



                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                             NORTHERN DIVISION

RODNEY TRAMMELL,
ADC #158043                                                                   PLAINTIFF

V.                             CASE NO. 3:20-CV-127-BD

GREENE COUNTY
DETENTION CENTER, et al.                                                  DEFENDANTS

                                         ORDER

I.     Background:

       Rodney Trammell, an Arkansas Division of Correction inmate who was once

detained in the Greene County Detention Center (Detention Center), filed this lawsuit

without the help of a lawyer under 42 U.S.C. § 1983. (Doc. No. 2) In his complaint and

his amended complaint, Mr. Trammell claimed that, while at the Detention Center,

Defendants Kolen and Cooper used excessive force against him and that Defendants

Sergeant Brad, Cox, and Crittendon were deliberately indifferent to his health and

safety. 1 (Doc. Nos. 2, 23)

       Defendants have moved for summary judgment on all claims, contending that Mr.

Trammell failed to fully exhaust his administrative remedies before filing this lawsuit.

(Doc. No. 29) Mr. Trammell has responded to the motion, and it is ripe for decision.

(Doc. No. 34)




1
 Mr. Trammell’s claims against the Detention Center and his official-capacity claims
against the Defendants have been dismissed. (Doc. No. 26)
            Case 3:20-cv-00127-BD Document 35 Filed 09/03/20 Page 2 of 4



II.    Discussion:

       The Court is obligated to dismiss any claim that was not fully exhausted before

May 6, 2020, the date Mr. Trammell filed his complaint in this case. See 42 U.S.C.

§ 1997e(a); Woodford v. Ngo, 548 U.S. 81, 90 (2006) (exhaustion of remedies “means

using all steps that the [prison] holds out, and doing so properly”); Johnson v. Jones, 340

F.3d 624, 627 (8th Cir. 2003) (“If exhaustion was not completed at the time of filing,

dismissal is mandatory”).

       An inmate’s beliefs about exhaustion cannot be considered in determining whether

administrative remedies were available and whether those remedies were fully exhausted.

See Chelette v. Harris, 229 F.3d 684, 688 (8th Cir. 2000). However, if the grievance

process was unavailable to the inmate, that will excuse a failure to exhaust administrative

remedies.

       Here, the undisputed evidence presented by the Defendants shows that Mr.

Trammell submitted 52 inmate grievances between June 29, 2019 and March 5, 2020. 2

(Doc. No. 31-3 at pp.1-53) The incidents giving rise to this lawsuit occurred on or about

December 8, 2019. (Doc. No. 31-3 at p.40)

       On December 14, 2019, Mr. Trammell submitted an inmate request complaining

that his wrist was broken. (Doc. No. 31-3 at p.37) On December 16, 2019, he submitted

an inmate request regarding an e-cigarette. (Doc. No. 39) That same day, he submitted a

grievance requesting the names of the two officers who had transported him to the “hole”


2
 In addition, Mr. Trammel submitted one sick-call request during the relevant time
period. (Doc. No. 31-3 at p.38)
                                             2
          Case 3:20-cv-00127-BD Document 35 Filed 09/03/20 Page 3 of 4



the previous Sunday. (Doc. No. 31-3 at p.40) On December 21, 2019, Mr. Trammell

submitted a similar request. (Doc. No. 31-3 at p.42)

       In January of 2020, Mr. Trammell submitted five inmate requests or grievances.

(Doc. No. 31-3 at pp.46-50) The issues raised in those grievances are not related to any

claim pending in this lawsuit. In February and March of 2020, Mr. Trammell submitted

three inmate requests or grievances. (Doc. No. 31-3 at pp.51-53) Again, the issues raised

in those grievances are not related to the claims raised in this lawsuit.

       In his complaints and his response to the Defendants’ pending motion, Mr.

Trammell admits that he did not fully exhaust his administrative remedies before filing

this lawsuit. (Doc No. 2 at pp.4-5; Doc. No. 23 at p.2; Doc. No. 34 at p.1) He argues,

however, that exhaustion should be excused because he was assigned to segregation

where he did not have access to the kiosk system and could not file grievances. 3 The

evidence provided by Defendants’ proves otherwise.

       Mr. Trammell had access to the grievance process during the time relevant to the

event giving rise to this lawsuit, as evidenced by the unrelated grievances he filed during

that time. He has not come forward with any evidence to contradict the evidence offered

by the Defendants. There is no question that he failed to exhaust his administrative

remedies before filing this lawsuit; and there is no cause to excuse his failure to exhaust.




3
 In addition, according to his grievance papers, Mr. Trammell was released from “the
hole” on February 9, 2020. (Doc. No. 31-3 at p.50)
                                              3
          Case 3:20-cv-00127-BD Document 35 Filed 09/03/20 Page 4 of 4




III.   Conclusion:

       The Defendants’ motion for summary judgment (Doc. No. 29) is GRANTED. Mr.

Trammell’s claims are DISMISSED, without prejudice, based on his failure to exhaust

his administrative remedies. The Clerk is instructed to close this case.

   IT IS SO ORDERED, this 3rd day of September, 2020.


                                          ___________________________________
                                          UNITED STATES MAGISTRATE JUDGE




                                             4
